This was an action of trespass to try title brought in the court below by appellee. Upon a trial before the court without a jury, judgment was rendered for appellee for the land in controversy and for rents in the sum of $24. The court filed findings of fact and conclusions of law. In our opinion such findings of fact are supported by the testimony embraced in the record, and the conclusions of law are correct, in view of the findings of fact.
Appellants' first assignment of error can not be considered by us, as neither the assignment, proposition thereunder, nor the statement made by appellants in their brief shows the nature or character of the check, the name of the drawer or drawee, the amount, its date, whether payable at sight or at some period after sight. We are not required to go to the record to ascertain what the bill of exceptions shows. (Rule 31 for Courts of Civ. Apps., 84 Tex. 702; Johnson v. Lyford, 9 Texas Civ. App. 88[9 Tex. Civ. App. 88].)
Appellants' other assignments of error contend that the conclusions of law of the court below, to the effect that neither a resulting nor express trust in the land was established in favor of appellants were not justified by the findings of fact. We can not agree with this contention of appellants. We think the finding of fact by the court, which is as follows: "I find that the money paid for said lot was money of the plaintiff Mrs. B. McDermott; I further find that the lot in question was not bought by plaintiff for E. A. Dragoo nor paid for with his money," warranted the conclusions of law above stated. We are further of opinion that the testimony of appellee, as shown by the record, justified the finding of fact made by the court and indicated above.
We do not think the record discloses any reversible error. All of appellants' assignments of errors are overruled and the judgment of the court below affirmed.
Affirmed.